{¶ 27} I concur with the majority as to its analysis and disposition of the two assignments of error with the exception of the statement, ". . . we find the court abused its discretion in not retaining jurisdiction over the issue of spousal support when the parties agree appellant has one potentially disabling disease, and may in the future develop a second serious disorder." That statement from this court leads me to conclude that we are directing the trial court to order the appellee to be indefinitely responsible to appellant for spousal support if the appellant's ability to work is negatively impacted by his health problems. Based on the length of the marriage and the totality of the circumstances in the case sub judice, I would find such an order to be inconsistent with spousal support orders in similar cases.
 {¶ 28} I, therefore, respectfully disagree with the majority as to that statement.
                               JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Domestic Relations Division, of Stark County, Ohio, is reversed, and the cause is remanded to that court for further proceedings in accord with law and consistent with this opinion. Costs to appellee.